DETAILED ACTION
	This is a re-mailing of the first office action for application 15/738,795, filed 12/21/2017, which is a national stage entry of PCT/EP2016/065156, filed 6/29/2016, and which claims priority to Swiss application CH00945/15, filed 6/30/2015, after the request for continued examination filed 2/22/2022. This re-mailing is merely provided to re-start the time for reply.
	Claims 2-8, 11, and 21-22 are pending in the application, and are considered herein.
	In light of the claim amendments filed 2/22/2022, the prior art rejections and rejections under 35 U.S.C. 112 (b) are withdrawn, and new grounds of rejection are presented herein.
	The rejections under 35 U.S.C. 112(a) are respectfully maintained.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following references, in order to expedite prosecution. It is noted that these references are not currently applied in a rejection.
Féron, et al. (U.S. Patent Application Publication 2015/0090432 A1) 
Cox (U.S. Patent Application Publication 2009/0223511 A1)
Chu (U.S. Patent Application Publication 2010/0288334 A1)

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-8, 11, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 has been amended to recite “without any seam connecting the U-shaped elbow to the first and second section of the pipe.” This limitation is considered to introduce new matter into the claims, because the instant specification does not provide explicit support for this limitation. Although the instant specification provides support for the heat conduction pipe is a single pipe (paragraph [0037], as cited by the Applicant in the arguments), this disclosure does not provide support for the single pipe not comprising any seam. For example, two pipes can be welded together to produce a single pipe that comprises a seam. The Examiner recommends amending Claim 21 to recite “to continuously connect the first and second sections of the pipe between the first heat conduction plate and the second heat conduction plate, wherein the first section of the pipe, the second section of the pipe, and the U-shaped elbow are formed from a single pipe.”
Claims 2-8, 11, and 22 are rejected, because of their dependence on Claim 21.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the fastening device.” There is insufficient antecedent basis for this limitation in the claim, because there is no prior recitation of “a fastening device.” This limitation has been canceled from Claim 21. The Examiner recommends amending Claim 2 to recite “the adhesive layer.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 2-3, 6, 8, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Barsun, et al. (U.S. Patent Application Publication 2008/0083176 A1), in view of Garvison, et al. (U.S. Patent Application Publication 2005/0161074 A1) and Haynes, et al. (U.S. Patent Application Publication 2014/0260000 A1).
  In reference to Claim 21, Barsun teaches a cooling module for a photovoltaic device (Figs. 6-8, paragraphs [0035]-[0036]).
The cooling module of Barsun comprises a heat insulation mat (i.e. wooden mat 20’) having an upper surface (i.e. a surface closest to the solar cell) and an interior disposed beneath the upper surface (Figs. 7-8, paragraph [0035]).
Fig. 6 teaches that the heat insulation mat 20’ defines a first pipe channel within the interior and elongating in a first direction (indicated in the inset below).
Fig. 6 teaches that the heat insulation mat defines a second pipe channel within the interior and elongating parallel to the first pipe channel and spaced apart from the first pipe channel in a direction normal to the first direction (indicated in the inset below).

    PNG
    media_image1.png
    509
    622
    media_image1.png
    Greyscale

Figs. 7-8 show that each of the first pipe channel 22 and the second pipe channel 22 define a partially cylindrical shape (i.e. a shape into which a cylindrical pipe can fit) accessible through the upper surface of the heat insulation mat via a gap aligned with the respective pipe channel. Specifically, Figs. 7-8 shows that the first and second pipe channels 22 are open at their top surfaces (i.e. have gaps in their top surfaces). 
If it is found that Barsun does not teach that the first and second pipe channels do not define a partially cylindrical shape, then it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the pipe channels to have a cylindrical shape, because the pipe sections in the channels are cylindrical in shape. Therefore, forming the pipe channels to be cylindrical would insure a tight fit and good insulation by the pipe channels.
The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
The module of Barsun comprises a first heat conduction plate contacting the upper surface of the heat insulation mat 20’ and contacting the first pipe channel 22 within the heat insulation mat. This “first heat conduction plate” corresponds to the portion of heat conduction plate 25 (shown in Figs. 6-8, paragraph [0035]) that is associated with the indicated “first pipe channel.” 
Figs. 6-8 teach that the first heat conduction plate 25 defines a portion that is configured to mirror the partially cylindrical shape of the first pipe channel, because the first heat conduction plate 25 comprises a section that protrudes into its respective pipe channel (Figs. 7-8).
Figs. 7-8 teach that the first heat conduction plate 25 defines a slot accessible from the upper surface of the heat insulation mat 20’ and aligned parallel with the gap that renders the first pipe channel accessible from the upper surface of the heat insulation mat. The “slot” corresponds to the portion of item 25 that is shown in Figs. 7-8 to be a structure that secures a pipe within the pipe channel of the heat insulation mat 20’.
The module of Barsun does not teach that the first heat conduction plate 25 is separated into both a first and second heat conduction plate. Instead, as shown in Figs. 6-8, he teaches that the heat conduction plate 25 has separate portions that extend into each pipe channel.
The use of a separable structure instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Dulberg, 289, F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the heat conduction structure 25 from separate parts, instead of a single piece.
Forming the heat conduction structure 25 of Barsun from separate parts teaches the limitations of Claim 21, wherein the device comprises a second heat conduction plate contacting the upper surface of the heat insulation mat 20’ and contacting the first pipe channel 22 within the heat insulation mat. This “first heat conduction plate” corresponds to the portion of heat conduction plate 25 (shown in Figs. 6-8, paragraph [0035]) that is associated with the indicated “second pipe channel.” 
Figs. 6-8 teach that the second heat conduction plate 25 defines a portion that is configured to mirror the partially cylindrical shape of the first pipe channel, because the second heat conduction plate 25 comprises a section that protrudes into its respective pipe channel (Figs. 7-8).
Figs. 7-8 teach that the second heat conduction plate 25 defines a slot accessible from the upper surface of the heat insulation mat 20’ and aligned parallel with the gap that renders the second pipe channel accessible from the upper surface of the heat insulation mat. The “slot” corresponds to the portion of item 25 that is shown in Figs. 7-8 to be a structure that secures a pipe within the second pipe channel of the heat insulation mat 20’.
The module of Barsun comprises a pipe 24 having a first section disposed in the first heat conduction plate portion that is configured to mirror the partially cylindrical shape of the first pipe channel (Figs. 6-8, paragraph [0035]).
The module of Barsun comprises a pipe 24 having a first section disposed in the first heat conduction plate portion that is configured to mirror the partially cylindrical shape of the first pipe channel (Figs. 6-8, paragraph [0035]).
Barsun teaches that the pipe 24 has a second section disposed in the second heat conduction plate portion that is configured to mirror the partially cylindrical shape of the second pipe channel (Figs. 6-8, paragraph [0035]).
Fig. 6 teaches that the pipe 24 forms a U-shaped elbow forming an arc bending in a constant radius to continuously connect the first and second sections of the pipe between the first heat conduction plate and the second heat conduction plate.
Fig. 6 further teaches that the pipe 24 does not have any seam connecting the U-shaped elbow to the first and second sections of the pipe.
Barsun teaches that the heat insulation mat 20’ with the pipe 24 enclosed therein is constructed in such manner that the cooling module fits completely underneath (i.e. does not protrude above) the photovoltaic module 28 when the heat conduction plate is facing towards the underside of the photovoltaic module, as shown in Figs. 7 and 8. 
Barsun is silent regarding the means by which the cooling module is fastened to the photovoltaic module 28. Therefore, he does not teach that the cooling module comprises an adhesive layer having a removable protective film, the adhesive layer disposed in a configuration that fastens the cooling module to the photovoltaic module.

To solve the same problem of providing a connection means to connect a thermal management system comprising fluid conduits disposed within a heat insulating mat to the rear surface of a photovoltaic device, Garvison teaches that adhesives are suitable materials for connecting thermal management structures to rear surfaces of photovoltaic modules, similar to the device of Barsun (Garvison, Fig. 1, paragraph [0030]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have secured the cooling module of Barsun to the rear surface of each photovoltaic module of Barsun using an adhesive, as in Garvison, because Garvison teaches that this is a suitable method for securing a cooling module to the rear of a photovoltaic module.
Attaching the cooling module of Barsun to the rear surface of each photovoltaic module of Barsun using adhesives, as in Garvison, teaches the limitations of Claim 21, wherein the cooling module comprises an adhesive layer, the adhesive layer disposed in a configuration that fastens the cooling module to the photovoltaic module.
Barsun in view of Garvison does not teach that the adhesive layer(s) comprise a removable protective film.
To solve the same problem of providing adhesive layers to interconnect portions of a solar module, wherein the solar module comprises a thermal management system, Haynes teaches that, when adhesive strips are used to connect elements of such solar modules, it is beneficial to have these adhesive layers covered with release strips, to protect them during transport and storage (paragraph [0131]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the adhesive layers of modified Barsun to comprise a removable release layer, as taught by Haynes, because Haynes teaches that, when adhesive strips are used to connect elements of such solar modules, it is beneficial to have these adhesive layers covered with release strips, to protect them during transport and storage (paragraph [0131]).
Modifying the adhesive layers of modified Barsun to comprise a removable release layer, as taught by Haynes, teaches the limitations of Claim 21, wherein the adhesive layer has a removable protective film.
It is noted that “increasing the efficiency of any standard, commercially available photovoltaic module with an underside and an electrical connecting device” is considered an intended use limitation. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
In reference to Claim 2, Figs. 7-8 of Barsun teach that the upper surface of the heat insulation mat 20’ is configured so that the cooling module (which comprises items 20/24/25) is fastenable flat against the photovoltaic module (which can be interpreted to include both of layers 26/28) with the aid of the fastening device (which corresponds to the adhesive layer of Garvison and Haynes, as described in the rejection of Claim 21 above).
It is noted that the fastening device holds all of the components of the device together, as described in the rejection of Claim 21 above. 
It is noted that “is fastenable…to ensure good heat conductivity” is considered an intended use limitation. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 3, Figs. 7-8 of Barsun teach that a cover plate, corresponding to layer 26, covers the upper surface of the heat insulation mat 20’ with the pipe enclosed therein (paragraph [0035]).
In reference to Claim 6, Figs. 7-8 of Barsun teach that the module further comprises a cover plate, corresponding to layer 26, having the dimensions of the upper surface of the heat insulation mat, and that the cover plate 26 is arranged on the first and second heat conduction plates 25 and covers the pipe in the first and second pipe channels (paragraph [0035]).
In reference to Claim 8, Barsun teaches that the pipe comprises at least one connection point for connecting the pipe to a pipe of the same size and type, corresponding to the end of the pipe 24 shown in Fig. 6 (paragraph [0035]). This end point is structurally capable of being used to connect the pipe to a pipe of the same size and type.
It is noted that the limitation “for connecting the pipe to a pipe of the same size and type” is an intended use limitation of the claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 22, Fig. 1 of Barsun teaches that the photovoltaic module is a photovoltaic module that is mounted at an installation location (i.e. on a roof).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Barsun, et al. (U.S. Patent Application Publication 2008/0083176 A1), in view of Garvison, et al. (U.S. Patent Application Publication 2005/0161074 A1) and Haynes, et al. (U.S. Patent Application Publication 2014/0260000 A1), as applied to Claim 21, and further in view of Intrieri, et al. (U.S. Patent Application Publication 2008/0302405 A1).
In reference to Claim 4, modified Barsun does not teach that wherein the heat insulation mat with the pipe inserted therein includes a cutaway in the area of the electrical connecting device, which is attached to the underside of the photovoltaic module.
Modified Barsun does not teach that the device of his invention comprises an electrical connecting device attached to the underside of the module.
To solve the same problem of providing a photovoltaic array with an integrated cooling structure, wherein the integrated cooling structure comprises a heat insulating mat, Intrieri teaches a structure in which (1) an electrical connecting device (i.e. a junction box, shown as item 74 in Fig. 11 of Intrieri) is connected to the rear surface of a photovoltaic device, and (2) an insulating mat 72 provided on the rear surface of the photovoltaic device (as in modified Barsun) comprises a cutout in the area of the junction box/electrical connecting device (Figs. 8 and 11, paragraphs [0041], [0050]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have affixed a junction box to the rear surface of the photovoltaic device of modified Barsun, to provide the benefit of allowing the device to be electrically connected to other photovoltaic devices to produce an array with desired current/voltage output. Intrieri’s disclosure further teaches that this is a suitable configuration for a photovoltaic device comprising a rear thermal management system.
Affixing a junction box to the rear surface of the photovoltaic device of modified Barsun teaches the limitations of Claim 4, wherein the device comprises an electrical connecting device attached to the underside of the photovoltaic module.
Further, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have included a cutaway area in the heat insulating mat of modified Barsun, in the area of the junction box, as taught by Intrieri, because Intrieri teaches that this is a suitable configuration for a heat insulation mat used with a photovoltaic device comprising a rear junction box. This configuration would also provide the benefit of allowing the junction box to be accessible, and reducing stress on the junction box.
Including a cutaway area in the heat insulating mat of modified Barsun, in the area of the junction box, as taught by Intrieri, teaches the limitations of Claim 4, wherein the heat insulation mat with the pipe inserted therein includes a cutaway in the area of the electrical connecting device.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Barsun, et al. (U.S. Patent Application Publication 2008/0083176 A1), in view of Garvison, et al. (U.S. Patent Application Publication 2005/0161074 A1) and Haynes, et al. (U.S. Patent Application Publication 2014/0260000 A1), as applied to Claim 21, and further in view of Stimson, et al. (U.S. Patent Application Publication 2008/0245403 A1).
In reference to Claim 5, modified Barsun does not teach that the heat insulating mat 20’ is made from polystyrene or polyurethane.
Instead, he teaches that it is made from wood (paragraph [0035]).
To solve the same problem of providing cooling modules for photovoltaic devices, wherein the cooling devices comprise conduits surrounded by heat insulating mats, Stimson teaches that suitable materials for heat insulating mats for this purpose include wood (as in modified Barsun) or polystyrene foam (paragraph [0029]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the insulating mat 20’ of modified Barsun from polystyrene, as taught by Stimson, because Stimson teaches that suitable materials for heat insulating mats for this purpose include wood (as in modified Barsun) or polystyrene (paragraph [0029]).
Forming the insulating mat 20’ of modified Barsun from polystyrene, as taught by Stimson, teaches the limitations of Claim 5, wherein the heat insulating mat is made from polystyrene.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barsun, et al. (U.S. Patent Application Publication 2008/0083176 A1), in view of Garvison, et al. (U.S. Patent Application Publication 2005/0161074 A1) and Haynes, et al. (U.S. Patent Application Publication 2014/0260000 A1), as applied to Claim 21, and further in view of Kmetovicz, et al. (U.S. Patent Application Publication 2012/0175082 A1).
In reference to Claim 7, modified Barsun does not teach that the device of his invention comprises a heat conducting paste provided between the first and second heat conduction plates 25 and the pipe 24 and/or between the first and second heat conduction plates 25 and the pipe 24 to facilitate heat transfer.
To solve the same problem of providing a solar heat pipe heat transfer structure, Kmetovicz teaches that providing thermal paste around heat pipes improves their thermal transfer properties (paragraph [0053]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have placed thermal conductive paste around the heat transfer pipes of the device of modified Barsun, as taught by Kmetovicz, to achieve the taught benefit of improving heat transfer within the pipes.
Placing thermal conductive paste around the heat transfer pipes of the device of modified Barsun, as taught by Kmetovicz, teaches the limitations of Claim 7, wherein a heat conducting paste is provided between the first and second heat conduction plates 25 and the pipe to facilitate heat transfer.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Barsun, et al. (U.S. Patent Application Publication 2008/0083176 A1), in view of Garvison, et al. (U.S. Patent Application Publication 2005/0161074 A1) and Haynes, et al. (U.S. Patent Application Publication 2014/0260000 A1, as applied to Claim 21, and further in view of DeNault (U.S. Patent Application Publication 2009/0065046 A1).
In reference to Claim 11, modified Barsun as applied to Claim 21 above does not teach that the cooling module further comprises the fastening device of Claim 11.
However, Garvison teaches that photovoltaic modules comprising cooling modules can be suitably be attached to each other via a combination of “one or more of an adhesive, a clamp, bolt, rivet, strapping, screw, and the like” (paragraph [0025]).
To solve the same problem of providing a connection means to connect a thermal management system comprising fluid conduits disposed within a heat insulating mat to the rear surface of a photovoltaic device, DeNault teaches a structure in which two convex coupling straps (shown as straps 109/107 in Fig. 1 and 403/405 in Fig. 4) are used to hold each cooling module against the rear surface of a photovoltaic module (Figs. 1 and 4, paragraphs [0035] and [0039]). DeNault further teaches that these straps are secured to the photovoltaic modules via screws (paragraph [0039]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have further secured the cooling module of Barsun to the rear surface of each photovoltaic module of Barsun using two convex straps screwed into the photovoltaic device frame, as in DeNault, because (1) Garvison teaches that photovoltaic modules comprising cooling modules can be suitably be attached to each other via a combination of “one or more of an adhesive, a clamp, bolt, rivet, strapping, screw, and the like” (paragraph [0025]) and (2) DeNault teaches that a structure in which two convex coupling straps (shown as straps 109/107 in Fig. 1 and 403/405 in Fig. 4) are screwed into the rear surface of the photovoltaic module to hold each cooling module against the rear surface of a photovoltaic module (Figs. 1 and 4, paragraphs [0035] and [0039]) is a suitable method for securing a cooling module to the rear of a photovoltaic module.
Attaching the cooling module of Barsun to the rear surface of each photovoltaic module of Barsun using both and adhesive and two convex straps screwed into the photovoltaic device frame, as in DeNault, teaches the limitations of Claim 11, wherein the module further comprises a fastening device that includes two convex plates (corresponding to the two convex straps of DeNault, shown as straps 109/107 in Fig. 1 and 403/405 in Fig. 4) that overlap each other (i.e. are coplanar with each other) and fastening means for clamping the cooling module between the plates and the photovoltaic module, wherein the fastening means are screws and are disposed where the two convex plates overlap each other (i.e. have a portion that is coplanar with the convex plates) (DeNault, Figs. 1 and 4, paragraphs [0035] and [0039]).
It is noted that, even though the limitation “fastening means” includes the term “means,” this limitation is not interpreted under 35 U.S.C. 112(f), because Claim 21 recites a specific structure (i.e. rivets, screws, and clamps) that corresponds to the fastening means. 

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant’s arguments regarding the rejections under 35 U.S.C. 112(a) are not persuasive.
Although the instant specification provides support for the heat conduction pipe is a single pipe (paragraph [0037], as cited by the Applicant in the arguments), this disclosure does not provide sufficient support for claiming that the single pipe does not comprise any seam. For example, two pipes can be welded together to produce a single pipe that comprises a seam. Therefore, the rejections are respectfully maintained.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 8am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/             Primary Examiner, Art Unit 1721